Citation Nr: 0201152	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  01-01 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death or dependency and indemnity 
compensation (DIC) due to death resulting from VA medical 
treatment under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1966 to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for the cause of the veteran's death.  

The case was previously before the Board in July 2001, when 
it was remanded for the RO to review evidence, which had been 
submitted directly to the Board and for the RO to obtain a 
medical opinion.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran died in May 1996, at the age of 48; the 
immediate cause of death was listed as a probable heart 
attack.

3.  The veteran's only service connected disability was 
paranoid schizophrenia which was rated as 100 percent 
disabling effective December 2, 1993.  

4.  There is no competent medical evidence of hypertension or 
a cardiovascular disorder during the veteran's active 
military service or during the first post service year.

5.  There is no medical opinion linking the veteran's fatal 
heart attack to his service-connected schizophrenia, to any 
medication used to treat his service-connected schizophrenia, 
or to his active military service.

6.  The fatal heart attack was not the result of disease or 
injury during the veteran's active military service.

7.  The service-connected schizophrenia did not make the 
veteran less able to resist the fatal heart attack or in any 
way hasten his death.

8.  VA medical treatment records reveal that the veteran was 
treated for hypertension.

9.  The veteran's hypertension was not service-connected, and 
there is no competent medical evidence that in any way 
relates the veteran's hypertension to his service-connected 
schizophrenia or to his military service.  

10.  The evidence of record reveals that the veteran received 
treatment for his nonservice connected hypertension at VA 
medical facilities and that he was treated with medications 
which included Amiloride and slow potassium.

11.  A medical opinion by a VA physician indicates that the 
VA medical treatment with Amiloride and slow potassium was 
not the cause of the veteran's fatal heart attack.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service, 
or which could be presumed to have been incurred in service, 
did not cause the veteran's death and did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310, 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 307, 309, 3.312 
(2001). 

2.  The criteria for an award of benefits for death or 
dependency and indemnity compensation (DIC) due to death 
resulting from VA medical treatment under 38 U.S.C. § 1151 
for treatment of the veteran's hypertension are not met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, the surviving spouse of the veteran, contends 
that the RO committed error in denying service connection for 
the cause of the veteran's death.  She argues that the 
medications used to treat the veteran's service-connected 
schizophrenia caused his fatal myocardial infarction (heart 
attack).  In the alternative, she claims that the medications 
used to treat the veteran's nonservice connected hypertension 
caused his fatal myocardial infarction.   

I.  Veterans Claims Assistance Act (VCAA)

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA) was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law that 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  

After reviewing this law and its implementing regulations, 
the Board is satisfied that their requirements have been met 
in this case.  In July 2001 the Board remanded the case for 
the RO to review evidence that the appellant had submitted 
directly to the Board.  This remand also required additional 
notice and development as required by the VCAA.  At this time 
the RO also obtained a medical opinion from a VA physician.  
Under these circumstances, it may be concluded that VA's 
obligation to provide appropriate notice to the appellant and 
to develop her claim has been satisfied.  

II.  Service connection for Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2001).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(2001).  

For a service connected disability to be a contributory cause 
of death it must have contributed substantially or 
materially, and combined to cause death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312(c)(1) (2001).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3) (2001).  

"Generally, minor service-connected disabilities, 
particularly those of a static nature, or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability."  
38 C.F.R. § 3.312(c)(2) (2001).  

"Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death."  38 C.F.R. § 3.312(c)(3) 
(2001).  

"There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature."  38 C.F.R. § 3.312(c)(4) (2001). 

In this case, the death certificate shows that the veteran 
died in May 1996, at age 48.  No autopsy was conducted.  The 
immediate cause of death was listed as "probable heart 
attack."  No other condition was listed as contributing to 
death.  During the veteran's lifetime, service connection had 
been granted, in an April 1968 rating decision, for 
schizophrenia, with a 10 percent disability rating assigned 
from the veteran's separation from service in January 1968.  
Subsequent to January 1969 the veteran's service-connected 
schizophrenia was rated as 50 percent disabling except for 
those periods of time when 100 percent ratings were granted 
as temporary total disability ratings based upon the 
veteran's hospitalization for inpatient treatment of his 
service-connected schizophrenia.  Effective December 1993, 
the veteran's disability rating for his service-connected 
schizophrenia was increased to 100 percent.  The 100 percent 
rating was in effect at the time of veteran's death in 1996.

There is no competent medical evidence of record that in any 
way links the veteran's fatal probable heart attack 
(myocardial infarction) to his service-connected 
schizophrenia, or to any medication used to treat this 
service-connected disorder.

There is a considerable volume of medical evidence of record.  
This evidence reveals that the veteran's service-connected 
schizophrenia was treated at times with medication including 
Haldol.  However, the VA prescription information from 1996 
does not reveal that any medication was prescribed for his 
schizophrenia at the time of his death.  Review of the 
medical evidence of record reveals no medical opinion or any 
other competent medical evidence relating the veteran's fatal 
myocardial infarction to his schizophrenia or to any 
treatment for the schizophrenia.  

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disabilities that caused the veteran's death, that is, the 
heart attack and/or cardiovascular disease, including 
hypertension, may be service-connected.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. §§  
3.303, 3.304, 3.305 (2000).  Cardiovascular-renal disease, 
including hypertension, may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, (West 1991); 38 C.F.R. §§  3.307, 
3.309 (2001).  

The veteran's service medical records are of record.  There 
is no indication in the service medical records of any 
diagnosis of any hypertension or cardiovascular disorder.  On 
the veteran's December 1966 entrance examination report his 
blood pressure was 124/80.  On the veteran's October 1967 
Medical Board separation examination report his blood 
pressure was 110/74.  His heart and vascular systems were 
noted to be normal, with no abnormalities noted by the 
examining physician.  In February 1963 a VA examination of 
the veteran was conducted.  His blood pressure was 120/70.  
There was no indication of any cardiovascular abnormality.  
VA medical treatment records dating from the early 1990s 
reveal that the veteran was diagnosed with hypertension (high 
blood pressure).  These records reveal that this condition 
was treated medically and that it might be related to his 
continued smoking.  However, there is no indication that the 
veteran's hypertension was related to service or his service-
connected schizophrenia.  

There is no competent medical evidence that in any way 
relates the veteran's fatal heart attack to his military 
service or to his service-connected schizophrenia.  As such, 
the preponderance of the evidence is against service 
connection for the cause of the veteran's death.

III.  38 U.S.C. § 1151

At the time of his death, the veteran was service-connected 
for schizophrenia.  However, the veteran was also receiving 
medical treatment for nonservice connected medical disorders 
from VA medical facilities.  VA medical records dating from 
the 1990s reveal that the veteran was identified with 
hypertension (high blood pressure) and that he was treated 
for this condition.  The appellant's main contention is that 
the medications used to treat the veteran's nonservice 
connected hypertension caused his fatal myocardial 
infarction.   

38 U.S.C.A. § 1151 (West 1991), provides that, if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization, medical treatment, or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§§ 3.358(a), 3.800(a) (2001).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2) (2001).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization, medical treatment, or surgical treatment, 
and not merely be coincidental therewith.  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  38 C.F.R. § 
3.358(c)(1), (2)(2001).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3)(2001).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4)(2001).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations. However, as explained below, they have been 
superseded, in one important respect, by congressional 
action.

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994). Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable. Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998). However, those 
amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute.  On the other hand, those 
claims for benefits under section 1151 filed on or after 
October 1, 1997, are governed by the current version of the 
statute, and by the existing regulations, to the extent that 
they do not conflict with the statute.

The appellant's claim for service connection for the cause of 
the veteran's death was received at the RO in June 1996.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, the appellant's claim must be 
adjudicated under the version of section 1151 extant before 
the enactment of the statutory amendment.  That is, the 
standard is that neither VA fault nor an event not reasonably 
foreseeable is required for his claim to be granted.

The appellant claims that the veteran was treated medically 
with Amiloride and potassium and that these two medications 
should not be used together.  She argues that the veteran 
developed excessive levels of potassium in his blood as a 
result of this treatment, and that the excess potassium 
caused heart arrhythmia and ultimately the death of the 
veteran by myocardial infarction.  She alleges that no 
testing was conducted to monitor the level of potassium in 
the veteran's blood.  

In October 1996 the appellant submitted a photocopy of a 
portion of a medical text.  She highlighted portions 
indicating that excessive potassium in the blood stream may 
cause slow heart rate, ventricular fibrillation, and cardiac 
arrest.

In November 1998 the appellant submitted more information.  
She submitted a copy of the same portion of the same medical 
text which she previously submitted.  She also submitted a 
copy of one of the veteran's VA prescription summary sheets 
which does confirm that he was prescribed both potassium and 
Amiloride at the same time.  She also submitted another sheet 
which is a copy of page 327 of a test used by hospital 
pharmacists.  The sheet is a precaution sheet for potassium 
interactions and the highlighted portion states "do not take 
potassium if you are taking amiloride, spironolactone, or 
triamterene."  

In May 2001 the appellant submitted a copy of a porion of 
another medical text.  This text restates that Amiloride 
inhibits excretion of potassium and that one should not take 
potassium supplements when taking Amiloride.  The text also 
indicates that "excessive potassium can lead to heart-rhythm 
problems."  

The Board notes that the appellant's allegations that the 
veteran's potassium levels were never tested during VA 
treatment are unfounded.  There are VA laboratory reports of 
record showing that blood tests were conducted and that the 
veteran had slightly low potassium levels which were being 
treated with potassium supplements.  VA laboratory reports 
reveal that in October 1995 the veteran's serum potassium 
level was "3.2 mmol/L" which is a low reading since 3.8 to 
5 is listed as the normal reference range on this report.  A 
January 1996 VA laboratory report reveals that the veteran's 
serum potassium was "3.3 mmol/L."  Again this is a slightly 
low potassium level because the normal range is 3.8 to 5.  

In August 2001 all of the medical evidence of record was 
reviewed by a VA physician who then provided a medical 
opinion.  This medical opinion provides the most succinct 
summary of the veteran's medical treatment history.  The 
opinion states:

This is a remand requesting an opinion as to the 
cause of death of the above patient.  The 
patient's wife has alleged that the patient's 
medications, specifically Amiloride and potassium 
chloride (KCI), being administered together 
caused the patient's death from a probable heart 
attack.

The patient's entire record was reviewed.  [The 
veteran] suffered from paranoid schizophrenia and 
high blood pressure, the latter problem being 
managed with various medications over the years.

The following are pertinent excerpts from [the 
veteran's] record.

1.  1/2/94.  An EKG showed a sinus tachycardia, 
frequent premature ventricular contractions, and 
narrow Q waves in leads 2, 3, and AVF.  The Q 
waves were suggestive of an inferior wall 
myocardial infarction, age undetermined.  An 
echocardiogram was suggested.

2.  2/11/94.  An echocardiogram was reported as 
showing segmental abnormalities.  The ejection 
fraction was 54%.  Comment: questionable area of 
hypokinesia at base and inferior wall, may be a 
[normal] variant.

3.  1/17/96.  "History of abnormal EKG. Declined 
GXT."  "K [potassium low on last visit and Slow 
K [potassium] increased.  Feels better since 
increasing KCl"  BP- 134/88

4.  1/17/96.  Potassium level 3.3 meq/l.  
(N[ormal] = 3.5-5.5)

5.  1/31/96.  Patient informed of low potassium 
and told to take 3 slow K in the morning and 2 at 
night.

6.  4/17/96.  Follow-up of high blood pressure.  
Feels well but still has eczema.  BP- 158/84.

7.  The patient died at home.  The death 
certificate states the cause of death as 
"Probable heart attack".

Medications:
1.  10/27/95.  Slow K, 3 tablets daily.
2.  2/12/96.  Slow K, 5 tablets daily in two 
doses.
3.  4/18/96.  Diltiazem 50 mgms.  SA one daily; 
Amiloride/HCTZ 50 mgms one daily; Slow K three in 
the AM, and two in the PM.

At the time of his death [the veteran] was on 
Diltiazem, a slow channel calcium blocker which 
is used in the treatment of coronary disease and 
high blood pressure.  He was also on 
Amiloride/HCTZ 50 mgms each day.  
Hydrochlorothiazide is an old, diuretic type 
antihypertensive medication which has as a side 
effect an increased urinary excretion of 
potassium.  Amiloride is an antihypertensive 
medication, also a diuretic, which has the effect 
of retaining potassium.  The object of the two 
being used together is to try to prevent the 
hypokalemia, or low potassium, caused by 
Hydrochlorothiazide.  In the case of [the 
veteran], supplementary potassium was needed and 
was provided with slow K.

[The veteran] had been on the above regimen, 
except for the increased dosage of Slow K, since 
1994, and had low potassium levels from time to 
time.  As noted above, his last recorded 
potassium level on 1/7/96 was 3.3 meq/l.

I believe that [the veteran] likely died of a 
coronary event (infarction, arrhythmia, 
standstill). which had no relation to the 
administration of amiloride and potassium. Either 
low potassium (hypokalemia) and high potassium 
(hyperkalemia.) can cause arrhythmias, and even 
standstill with extremely high levels of 
potassium.  However, on three tablets of Slow K, 
the patient had a persistently low, but not 
dangerously low, serum potassium level.  It is 
unlikely that the increase in Slow K to five 
tablets daily would do more that [sic] bring the 
serum potassium level to more that [sic] normal 
levels.

The chances are far less than 50 % probability 
that the administration of Slow K (potassium 
supplement) and Amiloride played a part in the 
death of [the veteran].

The preponderance of the evidence is against the appellant's 
claim for death or dependency and indemnity compensation 
(DIC) due to death resulting from VA medical treatment under 
38 U.S.C. § 1151.  The appellant has submitted evidence in 
the form of medical texts that indicates that excess 
potassium levels can result in heart-rhythm problems and 
cardiac arrest.  This evidence also indicates generally that 
potassium supplements should not be taken when a patient is 
also taking Amiloride because excess potassium levels can 
result.  However, in the present case the evidence shows that 
the veteran consistently had slightly low potassium levels 
which required treatment with supplements.  The veteran's low 
potassium levels persisted even in light of his taking 
supplements and Amiloride at the same time.  Furthermore, a 
physician has reviewed all of the evidence of record and 
rendered a medical opinion that the veteran's taking of 
Amiloride and potassium did not cause or contribute to his 
death.  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to death or dependency and indemnity compensation 
(DIC) due to death resulting from VA medical treatment under 
38 U.S.C. § 1151 is denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

